NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MARNIE ANN ZANK,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-3328
                                   )
SHANNON MARIE GRUBER,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; Susan St. John, Judge.

J.S. Lucas Fleming of The Fleming Law
Group, P.A., St. Petersburg, for Appellant.

No appearance. for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and KELLY and ATKINSON, JJ., Concur.